Name: 82/958/EEC: Commission Decision of 22 December 1982 laying down implementing provisions for the statistical surveys to be carried out by Member States on sheep and goat stocks
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-12-31

 Avis juridique important|31982D095882/958/EEC: Commission Decision of 22 December 1982 laying down implementing provisions for the statistical surveys to be carried out by Member States on sheep and goat stocks Official Journal L 386 , 31/12/1982 P. 0043 - 0044 Spanish special edition: Chapter 03 Volume 26 P. 0239 Portuguese special edition Chapter 03 Volume 26 P. 0239 ++++COMMISSION DECISION OF 22 DECEMBER 1982 LAYING DOWN IMPLEMENTING PROVISIONS FOR THE STATISTICAL SURVEYS TO BE CARRIED OUT BY MEMBER STATES ON SHEEP AND GOAT STOCKS ( 82/958/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 82/177/EEC OF 22 MARCH 1982 ON THE STATISTICAL SURVEYS TO BE CARRIED OUT BY MEMBER STATES ON SHEEP AND GOAT STOCKS ( 1 ) , AND IN PARTICULAR ARTICLES 3 ( 3 ) AND 7 ( 3 ) THEREOF , WHEREAS , IN ORDER TO CONDUCT SURVEYS , MAKE FORECASTS AND COMPILE STATISTICS ON ANIMALS SLAUGHTERED , IT IS NECESSARY TO DEFINE THE CATEGORIES AND CARCASE WEIGHT REFERRED TO IN DIRECTIVE 82/177/EEC ; WHEREAS THE STANDING COMMITTEE FOR AGRICULTURAL STATISTICS HAS BEEN CONSULTED , HAS ADOPTED THIS DECISION : ARTICLE 1 THE DEFINITIONS OF THE CATEGORIES OF SHEEP AND GOATS REFERRED TO IN ARTICLES 3 ( 1 ) AND 7 ( 2 ) OF DIRECTIVE 82/177/EEC ARE GIVEN IN ANNEX 1 . ARTICLE 2 THE DEFINITION OF THE CARCASE WEIGHT REFERRED TO IN ARTICLE 7 ( 1 ) OF DIRECTIVE 82/177/EEC IS GIVEN IN ANNEX 2 . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 22 DECEMBER 1982 . FOR THE COMMISSION RICHARD BURKE MEMBER OF THE COMMISSION ( 1 ) OJ NO L 81 , 27 . 3 . 1982 , P . 35 . ANNEX 1 DEFINITION OF CATEGORIES THE EWE LAMBS PUT TO THE RAM AND EWES REFERRED TO IN ARTICLE 3 ( 1 ) OF DIRECTIVE 82/177/EEC ARE ALL THE FEMALES OF THE OVINE SPECIES WHICH HAVE BEEN PUT TO THE RAM FOR THE FIRST TIME AND THOSE WHICH AT LEAST ONCE HAVE ALREADY LAMBED . THE NANNY-GOATS AND GOATLINGS WHICH HAVE BEEN MATED OR HAVE ALREADY KIDDED REFERRED TO IN ARTICLE 3 ( 1 ) OF THE SAID DIRECTIVE ARE ALL THE FEMALES OF THE CAPRINE SPECIES WHICH HAVE ALREADY BEEN MATED FOR THE FIRST TIME AND THOSE WHICH HAVE KIDDED AT LEAST ONCE . MEMBER STATES WHICH DO NOT INCLUDE CAST EWES AND CAST NANNY-GOATS IN THESE CATEGORIES MAY EXCLUDE THEM , ON CONDITION THAT MENTION IS MADE OF THIS WHEN SUBMITTING THE DATA . THE LAMBS REFERRED TO IN ARTICLE 7 ( 2 ) OF THE SAID DIRECTIVE ARE ALL MALE OR FEMALE SHEEP UNDER 12 MONTHS OLD . ANNEX 2 THE CARCASE WEIGHT REFERRED TO IN ARTICLE 6 ( 1 ) OF DIRECTIVE 82/177/EEC IS THE WEIGHT OF THE SLAUGHTERED ANIMAL'S COLD BODY AFTER HAVING BEEN BLED , SKINNED AND EVISCERATED , AND AFTER REMOVAL OF THE HEAD ( SEVERED AT THE ATLANTO-OCCIPITAL JOINT ) , OF THE FEET ( SEVERED AT THE CARPO-METACARPAL OR TARSO-METATARSAL JOINTS ) , OF THE TAIL ( SEVERED BETWEEN THE SIXTH AND SEVENTH CAUDAL VERTEBRAE ) , OF THE UDDER AND OF THE GENITALIA . KIDNEYS AND KIDNEY FATS ARE INCLUDED IN THE CARCASE .